   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )     CRIMINAL ACTION NO.
        v.                              )         2:19cr298-MHT
                                        )             (WO)
DIAMOND MATHIS                          )


                         MENTAL-HEALTH ORDER

    In accordance with the provisions in the judgment

of conviction, it is ORDERED that, upon commencement of

supervised release, the United States Probation Office

shall:

  (1)        Arrange for a mental-health and substance-abuse

    evaluation         of   defendant         Diamond     Mathis   by    a

    licensed clinical psychologist, within 28 days of

    the      beginning      of   supervision,       which    should     be

    sufficiently comprehensive and in-depth, and done

    by       someone    with      the       sufficient     mental-health

    credentials, to:

         (a) identify and recommend appropriate treatment

         for    any      mental     illnesses,           substance-abuse
      disorders,       and      cognitive           and       intellectual

      disabilities;

      (b) identify and give an official DSM diagnosis

      or diagnoses if warranted; and

      (c)      recommend        an     appropriate               plan      for

      mental-health and/or substance-abuse counseling,

      including      recommendations          as    to    how     defendant

      Mathis    can   develop        skills    to        cope    with     life

      stressors without resorting to the use of drugs.

(2)     File     a    report     of     the        mental-health           and

  substance-abuse          evaluation     under          seal     with     the

  court     within         42   days    of         the     beginning        of

  supervision.

(3)     Arrange      for    defendant    Mathis          to     receive    the

  treatment                 recommended                   by               the

  psychologist-evaluator,              including              mental-health

  counseling at least twice per month.

  DONE, this the 26th day of February, 2020.

                                 _ /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
